Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S Patent No. 7234471).
Regarding claims 1 and 23, Fitzgerald discloses a method for forming a smoking article rod (Abstract), comprising: engaging a continuous stream of a smokable filler material with a first surface of a longitudinally-continuous web of a wrapping material (column 14, lines 26-30) comprising a cigarette wrapper paper, the first surface being a wire-side surface of the cigarette wrapping paper, the web having laterally- 5 opposed first and second edge portions extending along the longitudinally- continuous web, and having a second surface opposing the first 
Regarding claim 2. Fitzgerald discloses engaging a continuous stream of a smokable filler material comprises engaging a continuous stream of a tobacco material with the first surface of the longitudinally-continuous web of the wrapping material (column 14, lines 26-30). 20 
Regarding claim 7, in addition to the features discussed above for claim 1, Fitzgerald further discloses using an applicator to apply a desired pattern of adhesives (column 42, lines 37-56), therefore it would have been obvious to one of ordinary skill in the art that the pattern can form adhesive beads along the parallel longitudinal edges in forming the sealed seam between the first and second edge portions. 
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S Patent No. 7234471) in view of Fitzgerald Gretz (U.S Patent No. 4249545).  Fitzgerald does not expressly discloses heating or cooling the adhesive material prior 30 to applying the adhesive material to at least the second surface.  Gretz discloses the seam is heated or cooled depending upon whether the adhesive is a wet adhesive or a hotmelt (column 18, lines 29-36). Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to heat the adhesive material to make it a hotmelt. -16- WCSR 34576116v1 AttyDktNo. R60999 11100US.1 (0840.6) 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S Patent No. 7234471) in view of Worn (U.S Patent No. 3143148). Fitzgerald does not expressly disclose roughing the first or second surface prior to applying the adhesive material to at least the second surface. Worn discloses increasing bonding strength of adhesive by perforating the surface of paper prior to applying the adhesive material since the perforation allows the adhesive to penetrate into the paper creating a stronger bond (column 4, lines 51-63).  Therefore, it would have been obvious to increase the porosity of the surface by perforating (also meet the claimed “roughing”) the surface prior to applying the adhesive to increase bonding strength as taught by Worn.  It also would have been obvious to one ordinary skill in the art at the time the invention was made to use either electrostatically perforating or laser perforating.
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that Fitzgerald does not recognize the benefits from page 13, lines 8-15 of the Applicant’s specification.  However, Fitzgerald’s disclosure of applying adhesive to the exposed length or lap seam region of the paper web” would have suggested applying adhesive to either the wire side or the felt side edge region of the paper web, or to both edge regions of the web. The fact that Fitzgerald does not explicitly disclose the asserted 
Applicant further essentially argues that the reference of Fitzgerald does not teach, suggest, provide motivation for, or otherwise render predictable the aspects of the present disclosure as now claimed in amended independent claims 1 and 23.  This argument is not persuasive because, as explained above, since Fitzgerald’s disclosure of applying adhesive to the exposed length or lap seam region of the paper web” would have suggested applying adhesive to either the wire side or the felt side edge region of the paper web, or to both edge regions of the web, it would also be obvious to one of ordinary skill in the art to use 2 applicators to apply the adhesive to both edge regions of the web in the scenario wherein both edge regions of the web are applied with the adhesive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHU H NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        ch